677 N.W.2d 838 (2004)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Patrico RAMONEZ, Defendant-Appellant.
Docket No. 124464, COA No. 234915.
Supreme Court of Michigan.
April 16, 2004.
On order of the Court, the application for leave to appeal the June 24, 2003 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
Because at least two of the reasons given by the trial court in support of its departure from the guidelines were already taken into consideration in determining the appropriate sentence range, and because the trial court did not explain why this consideration was not sufficient, I would remand this case to the Court of Appeals for reconsideration in light of People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).
MARILYN J. KELLY, J., joins the statement of MARKMAN, J.